Citation Nr: 0815698	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  95-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's bilateral glaucoma, right eye 
injury residuals, and right eye cataract for the period prior 
to June 10, 1998.

2.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's bilateral glaucoma, right eye 
injury residuals, and post-operative right eye cataract 
residuals for the period on and after June 10, 1998.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1974 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in July 1996. 

The issues on appeal were previously before the Board in 
October 2003 and March 2006.  They were remanded both times 
for additional evidentiary development.  

The issue of entitlement to a disability evaluation in excess 
of 30 percent for the veteran's bilateral glaucoma, right eye 
injury residuals, and post-operative right eye cataract 
residuals for the period on and after June 10, 1998 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDING OF FACT

Prior to June 10, 1998, the service-connected bilateral 
glaucoma, right eye injury residuals, and right eye cataract, 
were not shown to be manifested by impaired corrected central 
visual acuity of worse than 20/40 in one eye and 20/50 in the 
other eye or impairment of full field vision in each eye.   



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's bilateral glaucoma, 
right eye injury residuals, and right eye cataract for the 
period prior to June 10, 1998, have not been met.  38 
U.S.C.A. § 1155 (West 2002);  38 C.F.R. 4.1, 4.3, 4.7, 4.84a, 
including Diagnostic Codes 6013, 6027 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in February 2003, 
May 2004, August 2005 and April 2006 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
adjudicated by this claim. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board also notes that the April 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession. The requirements of 38 
C.F.R. § 3.159(b)(1) have been met. The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and also was provided with notice of 
the types of evidence necessary to establish a rating and 
effective date for the disability on appeal in the April 2006 
VCAA letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Further, the Board finds that the duty to notify the veteran 
in an increased rating case, as recently set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), does not 
apply in the present claim, as it involves an initial rating 
claim.  The Court and the United States Court of Appeals for 
the Federal Circuit have held that once service connection is 
granted, the claim is substantiated and additional VCAA 
notice is not required.  Thus, any defect in the VCAA notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, VCAA notice requirements are satisfied in 
the matter of an initial rating claim flowing downstream from 
the appeal of a rating decision granting service connection, 
such as in the case at hand.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  Attempts were made to obtain confirming evidence 
for the veteran's claim but these requests were responded to 
in the negative.  The veteran has been afforded appropriate 
VA examinations.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue decided 
herein for which attempts to obtain the evidence have not 
been made.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.


Entitlement to a disability evaluation in excess of 10 
percent for the veteran's bilateral glaucoma, right eye 
injury residuals, and right eye cataract for the period prior 
to June 10, 1998

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

This appeal stems from a rating that granted service 
connection and assigned the initial rating.  Accordingly, 
"staged" ratings may be assigned if warranted by the 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

If there is a question as to which of two evaluations to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

Disabilities of the eye are rated under 38 C.F.R. § 4.84a, 
Diagnostic Codes (or DCs) 6000 to 6092.  The veteran's eye 
condition has been rated under DC 6013 for non congestive 
glaucoma.  DC 6013 calls for a minimum rating of 10 percent 
unless a higher rating is warranted under the codes for 
impairment of visual acuity or field loss.  During the 
pertinent time period, the veteran was assigned the minimum 
10 percent rating. 

The veteran's service-connected eye condition can also be 
evaluated under Diagnostic Code 6027 for traumatic cataracts.  
Under this Diagnostic Code, a pre-operative traumatic 
cataract is to be rated on impairment of vision and a 
post-operative traumatic cataract is to be rated based on 
impairment of vision and aphakia.  

Under Diagnostic Code 6080 for impairment of field vision, a 
compensable disability rating (10 percent) requires (a) 
concentric contraction of visual field to 60 degrees, but not 
to 45 degrees, unilaterally; (b) concentric contraction of 
visual field to 45 degrees, but not to 30 degrees, 
unilaterally; (c) concentric contraction of visual field to 
30 degrees, but not to 15 degrees, unilaterally; (d) loss of 
nasal half of visual field, unilaterally; or (e) loss of 
temporal half of visual field, unilaterally. 

A rating greater than 10 percent under Diagnostic Code 6080 
for impairment of field vision would require (a) concentric 
contraction of visual field to 60 degrees, but not to 45 
degrees, bilaterally; (b) concentric contraction of visual 
field to 45 degrees, but not to 30 degrees, bilaterally; (c) 
concentric contraction of visual field to 30 degrees, but not 
to 15 degrees, bilaterally; (d) concentric contraction of 
visual field to 15 degrees, but not to 5 degrees unilaterally 
or bilaterally; (e) concentric contraction of visual field to 
5 degrees unilaterally or bilaterally; (f) loss of nasal half 
of visual field, bilaterally; or (g) loss of temporal half of 
visual field, bilaterally.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  

A compensable disability rating of 10 percent is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079.  A disability rating greater than 10 percent 
would require at least impairment of central visual acuity 
correctable to 20/70 in one eye and correctable to 20/50 in 
the other eye.  

Analysis

The Board finds that a rating in excess of 10 percent is not 
warranted for the veteran's service-connected visual disorder 
prior to June 10, 1998, based on impairment of visual acuity.  
The competent evidence of record demonstrates that the 
veteran's corrected visual acuity was, at the worst, 20/40 in 
the right eye and 20/20 in the left eye, during the pertinent 
time period.  As noted above, a disability rating greater 
than 10 percent would require impairment of central visual 
acuity correctable to 20/70 in one eye and correctable to 
20/50 in the other eye, or worse.  

A VA visual examination was conducted in May 1993.  Visual 
acuity was reported as follows:

        Right eye 		Uncorrected	Near: J1		Far: 20/30
				Corrected	Near: J1		Far: 20/30

	Left eye		Uncorrected	Near: J1		Far: 20/20
				Corrected	Near: J1		Far: 20/20

The diagnosis was refractive disorder and suspect glaucoma.  

A VA clinical record dated in March 1996 includes a reference 
to the veteran's visual acuity being 20/20 for the left eye 
and 20/200 for the right eye.  The record does not indicate, 
however, whether this testing was conducted using corrected 
or uncorrected vision.  The Board finds the evidence is 
inadequate for ratings purposes.  38 C.F.R. § 4.75.

A VA clinical record dated in August 1996 shows uncorrected 
visual acuity was 20/40 and 20/20.  This record is also 
inadequate for ratings purposes as the regulation requires 
the use of corrected visual acuity.  38 C.F.R. § 4.75.

At the time of a VA visual examination which was conducted in 
August 1996, visual acuity was reported as follows:

        Right eye 		Uncorrected	Near: not reported	Far: 
20/40
				Corrected	Near: J1		Far: not 
reported

	Left eye		Uncorrected	Near: J1		Far: 20/20
				Corrected	Near: not reported	Far: not 
reported

The diagnoses were cataract and open angle glaucoma.  

At the time of a VA visual examination which was conducted in 
October 1997, visual acuity was reported as follows:

        Right eye 		Uncorrected	Near: J3		Far: 20/40
				Corrected	Near: 20/20		Far: 20/40 

	Left eye		Uncorrected	Near: J3		Far: 20/20
				Corrected	Near: 20/20		Far: not 
reported

The diagnoses were right eye traumatic cataract, right eye 
traumatic glaucoma and no glaucomatous visual field defect. 

None of the competent evidence of record documents that the 
impairment of the veteran's central visual acuity was 
manifested by correctable vision to 20/70 in one eye and 
correctable vision to 20/50 in the other eye, or worse.  A 
rating in excess of 10 percent based on impairment of visual 
acuity is not warranted at any time during the appeal period.  

The Board finds that an increased rating is not warranted 
based on visual field loss at any time during the pertinent 
time period.  Goldmann Bowl visual testing was conducted in 
October 1996 but is inadequate for ratings purposes.  The 
right eye examination was conducted using green and blue test 
objects but the ratings criteria requires the use of a white 
test object.  38 C.F.R. § 4.76.  The examination of the left 
eye did not indicate what color test object was used so the 
Board is unable to determine if that was in compliance.  The 
fact that green and blue test objects were used for right eye 
testing would suggest heavily that they were also used to 
test the left eye.  A VA clinical record dated in October 
1997 also reveals a clinician found there was no indication 
if the tests were performed with or without correction and 
that two different target sizes were used, one for the left 
eye and one for the right eye.  

The Board finds there is no competent evidence of record 
suitable for VA compensation and pension purposes which 
documents any impairment of the veteran's visual field during 
the pertinent time period.  A rating in excess of 10 percent 
is not warranted based on impairment of visual field.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to a rating in excess of 10 
percent for the veteran's service-connected vision problems 
at any time during the appeal period.  It follows that there 
is not a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for the veteran's bilateral glaucoma, right eye 
injury residuals, and right eye cataract for the period prior 
to June 10, 1998 is not warranted.  The appeal is denied.  


REMAND

The veteran's service-connected bilateral glaucoma, right eye 
injury residuals, and right eye cataract is evaluated as 30 
percent disabling, effective from June 10, 1998, under 
Diagnostic Codes 6013-6029.  Diagnostic Code 6029 provides 
the rating criteria for aphakia which provides that the 
disability is to be evaluated based on impairment of visual 
acuity.  The service-connected disability can also be 
evaluated under Diagnostic Code 6013 which provides the 
rating criteria for evaluation of simple, primary, 
noncongestive glaucoma.  Under Diagnostic Code 6013, glaucoma 
is to be evaluated under either impairment of visual acuity 
or field loss.  Significantly, the Board notes that the 
veteran has not been provided with an adequate VA examination 
of his visual field.  The only examination of the veteran's 
visual field which was conducted during the pertinent time 
period (June 10, 1998, to the present) was performed in 
December 2006.  At this time, testing seemed to indicate the 
presence of impairment of the visual field in the right eye 
but the examiner determined that inconsistent results were 
present.  The examination report which was prepared in 
conjunction with the testing included statements indicating 
that the result of the Goldman Plots were inconsistent with 
repeat testing for the right eye.  It was noted that there 
was a possible superior eyelid effect in the right eye.  The 
examiner did not, however, provide a further explanation for 
the inconsistent results nor did he provide the Board with 
any pertinent information as to how the inconsistent results 
could be applied to the Diagnostic Code.  The Board notes 
that the veteran has never been provided with an examination 
of his visual fields which complies with the pertinent 
regulations governing evaluation of his eye claim.  38 C.F.R. 
§ 4.76.  The Board finds that an examination of the visual 
field for the left eye which was conducted in December 2006 
is also inadequate for ratings purposes.  Only one 
examination of the left eye visual field was conducted.  
38 C.F.R. § 4.76 provides that not less than two recordings, 
and when possible three recordings, are to be made.  

Based on the above, the Board finds that the issue of 
entitlement to a disability evaluation in excess of 30 
percent for the veteran's bilateral glaucoma, right eye 
injury residuals, and post-operative right eye cataract 
residuals for the period on and after June 10, 1998 must be 
remanded to obtain an adequate VA examination which includes 
testing of the veteran's visual fields.  

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records (VA and non-
VA), covering the period from March 2007 
to the present, should be obtained and 
added to the claims file.

2.  Schedule the veteran for a VA eye 
examination to ascertain the nature and 
extent of the veteran's service-connected 
bilateral glaucoma, right eye injury 
residuals, and post-operative right eye 
cataract.  The claims file, to include a 
complete copy of this REMAND, must be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  All tests and 
studies deemed necessary by the examiner, 
to include visual acuity and field of 
vision testing, should be performed.  All 
pertinent eye pathology, which is found on 
examination, should be noted in a 
typewritten report.  The examiner must 
chart any visual field defect using a 
Goldmann Perimeter Chart (with at least 
two tests per eye) and discuss any 
associated impairment of visual acuity.   

3.  After the above development has been 
completed, review all the evidence of 
record in readjudicating the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


